Citation Nr: 0606847	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-11 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for beriberi.

2.  Entitlement to service connection for dysentery.

3.  Entitlement to service connection for malnutrition.

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for an anxiety 
disorder.

7.  Entitlement to service connection for heart disease.

8.  Entitlement to service connection for osteoarthritis 
(claimed as a condition manifested by hip, leg, and arm 
pain).

9.  Entitlement to service connection for a chronic 
disability manifested by chest pain.

10.  Entitlement to service connection for a chronic 
disability manifested by back pain.

11.  Entitlement to recognition as a prisoner of war (POW).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to March 
1946.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines, which denied service 
connection for beriberi, dysentery, malnutrition, malaria, 
anemia, anxiety, heart disease, osteoarthritis (claimed as 
condition manifested by hip, leg, and arm pain), a condition 
manifested by chest pain, a condition manifested by back 
pain, and a condition manifested by nervousness.  The Board 
found that the claim for service connection for nervousness 
is part of his claim for service connection for an anxiety 
disorder.

In a June 2004 decision, the Board denied the claims of 
entitlement to service connection for beriberi, dysentery, 
malnutrition, malaria, anemia, anxiety disorder, heart 
disease, osteoarthritis (claimed as a condition manifested by 
hip, leg, and arm pain), a chronic disability manifested by 
chest pain, and a chronic disability manifested by back pain, 
and denied the claim of entitlement to recognition as a 
prisoner of war (POW).

The veteran appealed the June 2004 decision of the Board to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In August 2005, the General Counsel of VA and the 
veteran, through his attorney, filed a Joint Motion to Vacate 
and Remand the BVA Decision on Appeal (Joint Motion).  In the 
Joint Motion, the parties asked the Court to vacate the June 
2004 decision of the Board and remand the case to the Board 
for readjudication consistent with the Joint Motion.  The 
Joint Motion maintained that the June 2004 decision was 
rendered without the benefit of the veteran's appointed 
representative's evidentiary review and appellate argument.  
It was noted in the Joint Motion that although the veteran 
filed a Form 21-22 in February 2004, his representative never 
received any notification as to the certification of the 
veteran's appeal to the Board, nor did he receive an 
opportunity to submit an argument.  By order dated in August 
2005, the Court granted the Joint Motion.  The case has been 
returned to the Board for further appellate review.

In an August 2005 letter, the Board asked the veteran whether 
he wanted to submit additional argument and/or evidence, and 
notified him that following receipt of his response or the 
end of a 90-day period, whichever came first, the case would 
be forwarded to the Board for readjudication.  In 
correspondence received in October 2005, the veteran 
indicated that he did not have any additional evidence to 
submit.  However, he did submit a motion for 
"reconsideration" of the Board's June 2004 decision, which, 
as noted above, has already been vacated and is being 
replaced by the instant Board decision.  

In the October 2005 letter noted above, the veteran also 
claimed that he incurred pulmonary tuberculosis as a POW.  As 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

In February 2006, the undersigned Veterans Law Judge granted 
the representative's motion to advance the appeal on the 
Board's docket on the basis of the veteran's age.  See 38 
U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2005).

The veteran's national service organization representative 
from the Disabled American Veterans was given the opportunity 
to review, and in fact did review, the veteran's claims file 
subsequent to its transfer to the Board in February 2006. See 
38 C.F.R. § 20.600 (2005).  The representative presented 
written argument later that month.  Thus, the Board will 
proceed with an evaluation of the veteran's claims on the 
merits.    


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran.

2.  The Department of the Army certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces prior to March 1945.  Any time 
spent in captivity prior to induction into service does not 
qualify the veteran for POW status.

3.  Osteoarthritis, heart disease, and anemia were not 
present during service or for decades thereafter; the veteran 
indicated in his March 1946 affidavit that he did not incur 
any wounds or illnesses while in service; and there is no 
medical evidence of a link between current diagnoses of 
osteoarthritis, heart disease, or anemia and any incident of 
service.   

4.  Malaria, dysentery, malnutrition, and beriberi were not 
present during service, nor is there any medical evidence 
that indicates that the veteran currently has malaria, 
dysentery, malnutrition, beriberi, or residuals of any of 
these claimed illnesses.

5.  There is no service medical evidence of back pain, chest 
pain, nervousness or anxiety during service; nor is there any 
medical evidence that indicates that the veteran currently 
has a chronic disability manifested by back pain or chest 
pain, or an anxiety disorder with nervousness.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for POW status are not 
met. 38 U.S.C.A.            § 101(32) (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2005).

2.  Service connection for claimed beriberi, dysentery, and 
malnutrition is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. 
§ 3.303 (2005).

3.  Service connection for malaria is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Service connection for anemia is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  Service connection for an anxiety disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West  2002); 38 C.F.R. § 3.303 
(2005).

6.  Service connection for heart disease is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).
7.  Service connection for osteoarthritis is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

8.  Service connection for a chronic disability manifested by 
chest pain is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.
§ 3.303 (2005).

9.  Service connection for a chronic disability manifested by 
back pain is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case SOC dated in March 2003, and a letter 
regarding the VCAA in June 2001, the veteran was provided 
with the applicable law and regulations and given adequate 
notice as to the evidence needed to substantiate his claims 
and the evidence not of record that is necessary.  The June 
2001 letter advised the veteran that VA would attempt to 
obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The June 
2001 VCAA letter specifically asked the veteran to tell the 
RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has taken all appropriate action to develop the 
veteran's claims.  The Board also notes that in this case the 
veteran was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

The June 2001 VCAA letter and the March 2003 SOC show 
that the appellant was notified of the evidence needed 
to substantiate his claims for service connection and 
the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Id.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  As the Board 
has already indicated above, the veteran was afforded 
numerous opportunities to submit additional evidence.  It 
appears to the Board that the claimant has indeed been 
notified that he should identify or submit any and all 
evidence relevant to the claims.  The failure to use the 
exact language of the fourth element was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  VA has taken 
all appropriate action to develop the veteran's claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no competent evidence of abnormal 
findings in the service medical records or for decades 
thereafter, and considering the service and post-service 
medical evidence that is of record, a remand for an 
examination or medical opinion at this late date is not 
necessary to adjudicate any of the issues on appeal.  Id.; 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

The veteran contends that he served on active duty from May 
1941 to August 1947.  He further contends that he was a 
prisoner of war from April 1942 to June 1942.  He is claiming 
service connection for beriberi, dysentery, malnutrition, 
malaria, anemia, an anxiety disorder, heart disease, 
osteoarthritis (claimed as disability manifested by hip, leg, 
and arm pain), a condition manifested by chest pain, and a 
disability manifested by back pain.

Service medical records include an affidavit that the veteran 
filled out in March 1946.  In it, he was asked to list all 
wounds and illnesses that he sustained while in service.  He 
answered "none".  

The veteran has also submitted: a joint affidavit submitted 
by two fellow soldiers (A.B.P. and V.S.) wherein they attest 
that the veteran was a prisoner of war at Camp O'Donnell, 
Capas, Tarlac from April 9, 1942 to June 29, 1942; an 
Honorable Discharge Certificate from the Commonwealth of the 
Philippines dated August 1947; Philippine Executive 
Commission certification that the veteran, "a released war 
prisoner", presented himself in May 1943; certification from 
the Municipal Mayor that the veteran was a prisoner of war; a 
POW Medical History; and a letter from the Philippine 
National Red Cross informing the veteran that, as a living 
prisoner of war, his compensation from Japan was approved.   

The National Personnel Records Center (NPRC) certified in 
November 2002 that the veteran has recognized service from 
March 1945 to March 1946.  

Post service medical evidence submitted by the veteran 
consists of records from Cagayan Valley Regional Hospital 
showing treatment for an inguinal hernia in May 1997, and a 
diagnosis of pneumonitis in 1999; a June 2001 radiology 
report from the Immaculate Heart Clinic that showed findings 
of pneumonic infiltrates and atheromatous aorta; a June 2001 
electrocardiogram that showed findings of sinus arrhythmia; a 
medical certificate from St. Joseph Clinic that documented 
the veteran's first visit to the clinic in June 2001 and his 
complaints of: malaria, dysentery, malnutrition, and beriberi 
since World War II; and a diagnosis of pneumonia, anemia, 
hyperuricemia, osteoarthritis, cardiac arrhythmia, and 
paroxysmal nocturnal dyspnea.  

Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war. 38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included. 38 C.F.R. § 3.40(d).

The term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  38 C.F.R. § 3.1(y). 

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated, inter alia, 38 
C.F.R. § 3.203(a), (c), to govern the conditions under which 
the VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
an applicant prove his service in the Philippine Commonwealth 
Army (and thus his veterans' status) with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  38 
C.F.R. § 3.203.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where 
service department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the applicant's claimed 
service, the applicant's only recourse lies within the 
relevant service department, not the VA. Soria, 118 F. 3d at 
749.

In short, pursuant to 38 C.F.R. § 3.203, claimants, including 
Philippine claimants, are not eligible for veterans' benefits 
unless a United States service department documents or 
certifies their service (Soria, 118 F. 3d at 749) or if 
service department records show such service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  

Service connection will be presumed for certain chronic 
diseases, including organic heart disease, arteriosclerosis, 
anemia, and arthritis, if manifest to a compensable degree 
within the year after service.  If malaria is manifest within 
a year after tropical service, the disorder may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c) (2005), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service. 38 
C.F.R. § 3.307(a) (2005).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied:  avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity. 38 C.F.R. § 3.309(c) 
(2005).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The Board notes that some of the disabilities for which the 
veteran claims entitlement to service connection 
(specifically, beriberi, dysentery, malnutrition, and 
anxiety) are presumptively service connected if the veteran 
has been recognized as a prisoner of war, and the disability 
is manifest to a degree of 10 percent or more at any time 
after service.  Consequently, the Board will address the 
veteran's status as a prisoner of war (POW) first.  

The veteran has submitted documentation relating to his 
alleged POW confinement. However, the service department has 
certified that he had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
until March 1945.  All of the documentation submitted by the 
veteran relates to time spent as a POW from April 1942 to 
June 1942.  Since his period of captivity predates his time 
of recognized service, the veteran cannot be considered to 
have been a POW under the applicable law.  

Though the appellant contends that his time in service began 
in 1941, the service department determined that the appellant 
did not have recognized service until March 1945, so as to 
confer eligibility for VA benefits.  Since the law pertaining 
to eligibility for the claimed benefits is dispositive of 
this issue, the veteran's claim for POW status must be denied 
because of the absence of legal merit or entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

There is an apparent conflict between 38 C.F.R. § 3.41, which 
states that, for Philippine service, "the period of active 
service will be from the date certified by the Armed Forces" 
and 38 C.F.R. § 3.203(a), which provides that a claimant may 
show service by submitting certain documents "without 
verification from the appropriate service department".

The Board's review of the file shows that the veteran has 
been told that he can substantiate his claim by presenting 
service department documents.  See, e.g., VCAA letter issued 
in June 2001.  

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  

Osteoarthritis, heart disease, and anemia

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board notes that there are no service medical records 
that show any complaints, symptoms, diagnoses, or treatment 
for osteoarthritis, heart disease, or anemia.  The only 
record contemporaneous with service is the veteran's own 
March 1946 affidavit in which he stated that he had not 
incurred any injuries or illnesses during service.  

The veteran has submitted post-service medical evidence 
showing a current diagnosis of osteoarthritis, cardiovascular 
disease, and anemia.  Specifically, a June 2001 radiology 
report from the Immaculate Heart Clinic that shows an 
atheromatous aorta.  Furthermore, a June 2001 medical 
certificate from St. Joseph Clinic reflects diagnoses for 
anemia, osteoarthritis, and cardiac arrhythmia.

The Board notes that that these diagnoses were made 55 years 
after service.  The veteran showed no sign of osteoarthritis, 
heart disease, or anemia while in service or for decades 
thereafter.  The Board finds that, with no evidence of 
osteoarthritis, heart disease, or anemia at the time of the 
veteran's separation from service, or for approximately 55 
years thereafter, and with no medical opinion linking the 
current diagnoses to service, service connection for 
osteoarthritis, heart disease, and anemia is not warranted.  
38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claims 
for service connection for osteoarthritis, heart disease, and 
anemia, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); see 
also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Beriberi, malaria, dysentery, malnutrition

Once again, the Board notes that there are no service medical 
records that show any complaints, symptoms, diagnoses, or 
treatment for beriberi, malaria, dysentery, or malnutrition.  
The only record contemporaneous with service is the veteran's 
own March 1946 affidavit in which he stated that he had not 
incurred any injuries or illnesses during service.  

The veteran has submitted post service medical evidence that 
includes a June 2001 medical certificate from St. Joseph 
Clinic.  The certificate noted the veteran's complaints of 
malaria, dysentery, malnutrition, and beriberi.  The veteran 
reported that he had suffered from these conditions since 
service.  Following a physical examination, in which the 
clinician noted that the veteran was "fairly developed and 
nourished", she failed to diagnose him with malaria, 
dysentery, malnutrition, or beriberi, nor did the physician 
note any residuals of the claimed illnesses.  

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability. See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).
 
The Board notes that the veteran has failed to submit any 
medical evidence to provide support for his claims of 
malaria, dysentery, malnutrition, or beriberi.  As the 
preponderance of the evidence is against the claims for 
service connection for malaria, dysentery, malnutrition, and 
beriberi, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz, supra.

Back pain, chest pain, nervousness, or an anxiety disorder

The Board notes that there is no medical evidence that shows 
any complaints, symptoms, diagnoses, or treatment for back 
pain, chest pain, nervousness or anxiety during service.  Nor 
is there any post-service medical evidence to support these 
claims.  

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  Since the record is devoid of any medical evidence 
of a back  disorder manifested by pain, a chest pain disorder 
manifested by pain, or an anxiety disorder with nervousness, 
and considering the more than 55 years that have elapsed 
since service, the claims must be denied.

As the preponderance of the evidence is against the claims 
for service connection for a chronic disability manifested by 
back pain, a chronic disability manifested by chest pain 
(other than heart disease, which is a separate issue 
discussed above), or an anxiety disorder, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.












ORDER

Entitlement to recognition as a prisoner of war is denied.

Entitlement to service connection for beriberi is denied.

Entitlement to service connection for dysentery is denied.

Entitlement to service connection for malnutrition is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for an anxiety disorder is 
denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for osteoarthritis (claimed 
as a condition manifested by hip, leg, and arm pain) is 
denied.

Entitlement to service connection for a chronic disability 
manifested by chest pain is denied.

Entitlement to service connection for a chronic disability 
manifested by back pain is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


